Citation Nr: 0834012	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for migraine headaches.

2.	Entitlement to service connection for residuals of Valley 
Fever.

3.	Entitlement to service connection for chronic bronchitis.

4.	Entitlement to service connection for anemia.

5.	Entitlement to service connection for lymphoma, claimed as 
due to chronic anemia.

6.	Entitlement to service connection for splendectomy, 
claimed as due to chronic anemia.

7.	Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service connected 
right biceps tendonitis.

8.	Entitlement to service connection for a right knee 
disorder with total knee replacement, to include as 
secondary to a service connected left knee disability.

9.	Entitlement to service connection for carpel tunnel 
syndrome, left wrist.

10.	Entitlement to a rating in 
excess of 10 percent for service connected biceps 
tendonitis, right shoulder, from November 18, 2002 through 
December 3, 2007.

11.	Entitlement to a rating in 
excess of 30 percent for service connected biceps 
tendonitis, right shoulder, from December 4, 2007.

12.	Entitlement to a compensable 
rating for service connected carpal tunnel syndrome, right 
(major) wrist, from November 18, 2002 through February 8, 
2007.

13.	Entitlement to a rating in 
excess of 10 percent for service connected carpal tunnel 
syndrome, right (major) wrist, from February 9, 2007.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from October 2003 and April 2004 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In the first decision, the RO deferred its rating of 
service connected chronic rhinitis with headaches, duodenal 
ulcer, right wrist carpal tunnel syndrome, and status-post 
inguinal hernorrphapy; deferred adjudication of claims 
relating to the left shoulder, right knee arthroplasty, 
carpal tunnel syndrome of the left wrist, non-Hodgkin's 
lymphoma, status-post splendectomy, and bilateral cataracts; 
and elevated the veteran's left knee and lumbar sprain 
disabilities from zero percent to 10 percent each, both 
effective from November 18, 2002 (the date the RO received 
the veteran's claims).

In the second, April 2004 decision, the RO denied service 
connection for migraine headaches, Valley Fever, bronchitis, 
anemia, a left shoulder disorder, a right knee disorder with 
total knee replacement, carpel tunnel syndrome of the left 
wrist, lymphoma, and splendectomy.  At this time the RO also 
elevated the veteran's noncompensable evaluation for service 
connected biceps tendonitis of the right shoulder to 10 
percent from November 18, 2002, and continued the 
noncompensable rating for service connected carpal tunnel 
syndrome of the right wrist.  Additionally, the RO continued 
the noncompensable evaluation for service connected post-
operative right hemiorrhaphy, and denied service connection 
for bilateral cataracts.  

The RO issued a notice of the decisions in October 2003 and 
April 2004 respectively, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2004 as to the 10 percent 
evaluation of the left knee disability and 10 percent rating 
for the right shoulder disability; denial of service 
connection for migraine headaches and Valley Fever; denial of 
service connection for bronchitis and anemia; denial of 
service connection for a left shoulder disorder, claimed as 
secondary to the service connected right shoulder disability; 
denial of service connection for a right knee disorder 
claimed as secondary to a left knee disability; the 
noncompensable rating for carpal tunnel syndrome of the right 
wrist and denial of service connection for carpal tunnel 
syndrome of the left wrist; denial of service connection for 
lymphoma due to chronic anemia (not radiation exposure); 
denial of service connection for splendectomy; and the 
failure of the RO to decide his increased rating claim 
relating to his service connected duodenal ulcer. 

In a November 2004 correspondence from the veteran's 
accredited representative, he indicated that the veteran 
wished to withdraw his claims for service connection for 
lymphoma, chronic anemia and an increased rating for his 
service connected knee disability.  The representative asked 
the RO to "take appropriate action."  Subsequently, in a 
February 2005 written correspondence, the veteran indicated 
that he was "willing to withdraw" his appeal of the rating 
assigned for his service connected left knee disability.  

Thereafter, in another February 2005 decision, the RO 
increased the veteran's service connected left knee 
disability from 10 percent to 100 percent, effective from 
October 31, 2003, and to 30 percent from December 1, 2004.  
At this time, it also continued the veteran's 10 percent 
evaluation of rhinitis with headaches and his noncompensable 
rating for the service connected duodenal ulcer.  

Subsequently, in June 2005 the RO provided a Statement of the 
Case (SOC), and thereafter, in August 2005, the veteran 
timely filed a substantive appeal, where he indicated his 
objection to the RO's determinations as to the issues 
instantly on appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in September 2007.

In March 2008 the RO issued another decision and notice of 
decision, which elevated the veteran's service connected 
biceps tendonitis of the right shoulder from 10 percent to 30 
percent, effective December 4, 2007, and elevated the 
veteran's service connected carpal tunnel syndrome of the 
right (major) wrist from zero percent to 10 percent, from 
February 9, 2007.

The veteran requested a Travel Board hearing on these 
matters, which was held in May 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  At this 
hearing, the veteran indicated that he wished to withdraw the 
issues of entitlement to service connection for headaches and 
Valley Fever.  See Hearing Transcript at 2.  As this occurred 
on the record at his hearing in accordance with 38 C.F.R. § 
20.204(a), the Board accepts this statement as a valid 
withdrawal of these issues. 

With respect to the veteran's claims for service connection 
for a left shoulder disorder, to include as secondary to 
service connected right biceps tendonitis; a right knee 
disorder, to include as secondary to his service connected 
left knee disability; left wrist carpal tunnel syndrome; 
anemia; lymphoma, claimed as secondary to anemia; and 
splendectomy, claimed as secondary to anemia, these aspects 
of the appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records document that he 
received treatment for and diagnoses of bronchitis on at 
least five occasions during service and at least twice 
post-service; he has credibly testified that he has had 
recurrent relevant symptoms since service; it is at least 
as likely as not that the veteran's current chronic 
bronchitis had its onset during his period of active duty.

3.	From November 18, 2002 through December 3, 2007 the 
veteran's service connected biceps tendonitis, right 
shoulder, was manifested by limitation of motion at 
shoulder level, but not by limitation of motion midway 
between the side and shoulder level, or to 25 degrees from 
the side; there is X-ray evidence of arthritis of the 
right shoulder but there is no X-ray or clinical evidence 
of any associated abnormality of the humerus, scapula or 
clavicle, nor is there competent evidence of recurrent 
dislocation.

4.	From December 4, 2007 the veteran's service connected 
biceps tendonitis, right shoulder, has been manifested by 
limitation of motion, pain, weakness, and lack of 
endurance; there is X-ray evidence of arthritis of the 
right shoulder but there is no clinical evidence of 
ankylosis or limitation of motion to 25 degrees from the 
side; there is no medical or X-ray evidence of any 
associated abnormality of the humerus, scapula or 
clavicle, nor is there competent evidence of recurrent 
dislocation.

5.	From November 18, 2002 through February 8, 2007, the 
veteran's service connected carpal tunnel syndrome, right 
(major) wrist, was manifested by occasional pain and 
cramping once every six months, but not by incomplete 
paralysis of the median nerve or any appreciable 
limitation of motion.

6.	From February 9, 2007, the veteran's service connected 
carpal tunnel syndrome, right (major) wrist, was 
manifested by pain, cramping and slight decrease in grip 
strength, but not by moderate or severe incomplete 
paralysis or any appreciable limitation of motion.


CONCLUSIONS OF LAW

1.	Service connection for bronchitis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007). 

2.	The schedular criteria for a 20 percent rating, but no 
more than 20 percent, for service connected biceps 
tendonitis, right shoulder, from November 18, 2002 through 
December 3, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2007).   

3.	The schedular criteria for a rating in excess of 30 
percent for service connected biceps tendonitis, right 
shoulder, from December 4, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).   

4.	The criteria for a compensable rating for service 
connected carpal tunnel syndrome, right (major) wrist, 
from November 18, 2002 through February 8, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2007).

5.	The criteria for a rating in excess of 10 percent for 
service connected carpal tunnel syndrome, right (major) 
wrist, from February 9, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran with respect to his service connection 
claim for bronchitis, finding that service connection for 
this disorder is warranted, therefore, the Board need not 
discuss VCAA duties as it relates to this disability.  As for 
the veteran's increased rating claims for service connected 
right biceps tendonitis and right wrist carpal tunnel 
syndrome, the Board addresses the VCAA notification below.  


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide in a timely fashion, any presumed prejudice 
has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The March 2003 and March 2006 letters from the RO satisfy 
these mandates.  The March 2003 letter informed the veteran 
about the type of evidence needed to support his increased 
rating claims, namely, proof that his disabilities had 
worsened.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  The March 
2006 correspondence also apprised the veteran about the 
manner in which VA calculates disability ratings and assigns 
effective dates, and informed him that it would consider such 
factors as how his disabilities impacted any employment, the 
nature, severity and duration of his symptoms, statements 
from individuals describing how his symptoms affect him in 
accordance with Dingess and Vazquez-Flores.   The Board finds 
that the veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the October 2003 and April 2004 RO decisions that are the 
subject of this appeal in its March 2003 and March 2006 
letters.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the 
September 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The Board finds it noteworthy, also 
that the veteran partook in a Travel Board hearing in May 
2008, which afforded him the opportunity to substantiate his 
claims.  The veteran thus was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations, most recently in December 2007, 
which were thorough in nature and adequate for the purposes 
of rating the veteran's shoulder and wrist disabilities.  (As 
noted above, the only claim for service connection decided 
herein is a grant.)  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to veteran's biceps tendonitis of the right 
shoulder, normal ranges of upper extremity motion are defined 
by VA regulation as follows: forward elevation (flexion) from 
zero to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201, which governs limitation of motion of 
the arm, allows a 20 percent rating for motion restricted to 
shoulder level of the major and minor arm, and permits a 30 
percent or a 20 percent evaluation for such motion midway 
between the side and shoulder level for the major and minor 
arm respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 
(2007).  A maximum 40 percent rating is awarded for 
limitation of motion in the arm to 25 degrees from the side 
of the major arm and a 30 percent evaluation for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2007).

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, and 5203 are not for application.  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Turning to the veteran's increased rating claim for his 
service connected carpal tunnel syndrome of the right wrist, 
Diagnostic Code 8515, which sets forth the criteria for 
paralysis of the median nerve, provides that mild incomplete 
paralysis is rated 10 percent disabling on the major side and 
10 percent on the minor side; moderate incomplete paralysis 
is rated 30 percent disabling on the major side and 20 
percent on the minor side; and severe incomplete paralysis is 
rated 50 percent disabling on the major side and 40 percent 
on the minor side.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  
  
c. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  






III. Analysis

a. Factual Background
A November 1951 Report of Medical Examination for 
Reenlistment and an October 1957 Report of Medical 
Examination for Discharge & Reenlistment both contain normal 
clinical evaluations of all systems, save for notations that 
the veteran had a tattoo.  In his November 1951 Report of 
Medical History for Reenlistment, the veteran indicated that 
he did not have shortness or breath, pain or pressure in the 
chest, chronic cough, painful knees or shoulders, or other 
maladies, except for a history of having had scarlet fever 
during childhood.  

An April 1952 clinical record diagnoses the veteran with 
bronchitis.  

An April 1957 service medical record indicates that the 
veteran had a cough, which had lingered from a cold two weeks 
ago.  October 1957 medical reports contain similar complaints 
of a cough and tight chest, and the examiner diagnosed the 
veteran with bronchitis.  

March 1959 service medical records convey that the veteran 
complained of having a cough and left upper chest pain.  The 
clinician again diagnosed the veteran with bronchitis.    

In May 1961 and September 1963 the veteran continued to 
complain of a persistent cough.  A November 1963 medical 
record discloses that the veteran had a history of recurrent 
bronchitis with persistent symptoms.   

A March 1965 Report of Medical Examination discloses that the 
veteran received normal clinical evaluations of the lungs, 
chest, heart, and of the upper and lower extremities, 
although the examiner noted that the veteran had had torn 
cartilage in the left knee.  The companion Report of Medical 
History conveys that the veteran was in good health, although 
he complained that he had a trick or locked knee.  June 1968 
Reports of Medical Examination and of Medical History contain 
similar assessments and statements.   

A January 1966 service medical record conveys that the 
veteran had a cold and another episode of bronchitis.  

The veteran's January 1969 Report of Medical Examination for 
Retirement contains a normal clinical evaluation of the lungs 
and chest, the upper extremities and the lower extremities.  

A March 1969 Consultation Sheet acknowledges that the veteran 
had pain in the right shoulder and right hand in 1967 and 
early 1968, which medics had diagnosed as biceps tendonitis 
and mild carpal tunnel syndrome.  A physical examination of 
the neck and shoulders revealed a fully normal range of 
motion.  X-rays were taken of the right shoulder and left 
knee, which yielded normal results.      

The veteran received treatment for a dry cough in December 
1974.  

A November 1998 private lateral chest X-ray indicates that 
there was no evidence of an acute cardiopulmonary disease 
process.

Also in December 1998, a private medical record by Dr. C.M.C. 
conveys that the veteran had no pulmonary symptoms currently, 
but that he had received treatment for a pulmonary infection. 

In June 1999 chest X-rays showed no signs of obvious 
pneumonia, pneumothorax or cardiomealgy, and a September 1999 
chest X-ray revealed that the veteran had no active pulmonary 
disease.  

In February 2000 the veteran complained of having a dry cough 
with malaise.  After conducting a physical examination, the 
physician diagnosed the veteran with dry cough, acute onset, 
possible bronchitis.  

As noted in December 2001 private medical records, the 
veteran indicated that he had a hoarse voice and throat 
discomfort and chest congestion without sputum production.  
After performing a physical examination, the physician 
diagnosed the veteran with bronchitis, complicated by a 
history of splenic lymphoma and asplenia.  Another physician, 
Dr. M.L.S. observed that the veteran had a chronic cough, 
which waxed and waned, but he noted that the veteran 
continued to smoke cigarettes daily.  

The veteran complained of chest tightness, as demonstrated by 
a March 2002 private medical record.  

In his November 2002 statement the veteran recalled that he 
had received treatment for bronchitis during his period of 
active service from 1956 to 1960, and that he had sustained 
an injury to his right shoulder in 1964 and to the left 
shoulder in 1970.  The veteran stated that he had received 
treatment for carpal tunnel syndrome of the right wrist in 
September 1991.    

In March 2003 the veteran underwent a VA examination.  The 
clinician did not indicate whether or not he had reviewed the 
claims file, but he noted that the veteran had undergone 
carpal tunnel syndrome left wrist repair in 1990 and carpal 
tunnel syndrome right wrist repair in 1991.  Both surgeries 
apparently were successful in that they relieved the pain 
associated with these disorders.  Currently, the veteran 
complained of experiencing cramping of the hands once every 
six months, and indicated that it was more of an annoyance 
than painful.  As for the right biceps tendonitis, the 
veteran complained of decreased range of motion with pain at 
the end of the range of motion.  

With respect to the veteran's service connected right biceps 
tendonitis, a physical examination revealed that he had a 
decreased range of motion, especially on abduction and 
adduction, with pain at the end of his range of motion.  He 
also had decreased strength due to elicited pain in the 
deltoid and biceps muscles of the right arm and pain on 
palpation in the rotator cuff structures.  He diagnosed the 
veteran with right shoulder pain on range of motion due to 
pain from rotator cuff structure involvement.    

A physical examination of the right wrist revealed that it 
was nontender to palpation.  The veteran exhibited a full 
range of motion, 5/5 grip strength and 5/5 finger strength.  
He also had well-healed, non-tender scars on the wrist.  
Based on these data, the clinician diagnosed the veteran with 
right wrist carpal tunnel syndrome, with cramping unrelated 
to this disability.     

In his August 2005 substantive appeal the veteran indicated 
that he was hospitalized during service in August in the mid-
1950s on several occasions for bronchitis.  He noted that 
this had been an ongoing, continuous problem since service 
and "is still treated to this day."  

A March 2006 VA medical note indicates that the veteran had 
continuous pain in the right knee and right shoulder, while 
another March 2006 private X-ray reports indicate that the 
studies revealed findings suggestive of COPD, mild to 
moderate mediastinal or right hilar lymphadenopathy and a 
small area of pulmonary consolidation in the lingular segment 
of the left upper lobe.    

A July 2006 CT study of the abdomen interpreted by Dr. J.M. 
indicates that the veteran had a probable lymph node in the 
upper abdomen that appeared to be unchanged as well as soft 
tissue nodule in the left upper quadrant, likely representing 
accessory plenic tissue, which was also unchanged.    

In February 2007 the veteran underwent a VA examination to 
assess the severity of his service connected right shoulder 
biceps tendonitis and right carpal tunnel syndrome; the 
examiner reviewed the claims file.  The veteran complained of 
daily pain of 8/10 in the right shoulder/biceps tendonitis 
areas, with flare-ups of pain at 10/10 lasting for about 30 
to 45 minutes, which were caused by activities above the head 
level.  The veteran also complained of locking up and 
stiffness in the right arm, but denied paresthesias.  He also 
conveyed that he had lack of endurance on repetitive motion 
due to pain.

A physical examination of the right shoulder revealed that it 
appeared symmetrical and normal with mild atrophy of the 
infraspinatus; this area was tender to palpation, with 
crepitus noted on range of motion testing.  The veteran 
exhibited both active abduction and active forward flexion 
from zero degrees to 100 degrees, with external rotation from 
zero to 45 degrees and internal rotation of zero to 90 
degrees.  The veteran had pain from zero degrees throughout 
as evidenced by facial grimace.  The stability or ligamentous 
examination revealed that the veteran was negative for 
anterior and posterior instability, anterior and posterior 
laxity, and inferior laxity.  He displayed a lack of 
endurance after two repetitive motions due to pain.  X-ray 
studies of the right shoulder disclosed the presence of mild 
to moderate degenerative changes of the acromioclavicular and 
glenohumeral joints, which had progressed mildly since the 
previous examination in 2003.  The examiner therefore 
diagnosed the veteran with degenerative joint disease of 
these joints, with a clinical finding of chronic bursitis and 
adhesive capsulitis with painful and limited range of motion.        

As for the right carpal tunnel syndrome, the veteran stated 
that he had currently developed a tingling sensation of the 
right hand with cramping with pain two times weekly, 
particularly in the right thumb, index and middle fingers.  
The cramping was activity-dependent, which interfered with 
the veteran's activities of daily living.  The veteran 
reported having a lack of endurance after repetitive motion 
due to pain.       

A physical examination of the right wrist revealed that he 
had wrist dorsiflexion (extension) from zero degrees to 60 
degrees, palmar flexion from zero degrees to 60 degrees, 
radial deviation from zero degrees to 20 degrees, ulnar 
deviation from zero degrees to 40 degrees, and 
metacarpophalangeal flexion to 90 degrees with hyperextension 
to 30 degrees.  He had a decrease of light touch and pin 
prick sensation of the median distribution of the right hand, 
and he had 4/5 strength of the intrinsic muscles.  X-rays 
revealed that the veteran had mild degenerative changes in 
the first metacarpal joint with an associated degenerative 
change between the multiangular bones and navicular bone.  
Based on these data, the examiner diagnosed the veteran with 
recurrent carpal tunnel syndrome with hyosthesia of the 
median nerve distribution of the right hand, status post 
right CTS surgery repair.            

In August 2007 the veteran submitted to a private MRI of the 
right upper extremity joint by Dr. G.D.  The physician 
offered his impression that the veteran had a full thickness 
tear in the supraspinatus tendon with retraction of at least 
a portion of the tendon and atrophy of the supraspinatus 
muscle.  He also noted that the veteran had small full 
thickness tear and extensive tendinitis/tendinopathy within 
the infraspinatus tendon, but without significant atrophy, 
and severe inferior spurring of the acromioclavicular joint.       

An October 2007 VA medical examination report notes that the 
veteran had non-Hodgkin's lymphoma in 1988 and status post 
splendectomy without chemotherapy followed.  The examiner 
noted that a CT scan dated July 2006 was negative for 
recurrence of this disease.  The veteran also had a history 
of erosive degenerative joint disease (DJD) status post right 
total knee replacement (TKR) in 1989 and 2007, as well as a 
left knee total knee replacement in 2004.  He had also 
undergone right shoulder impingement status post rotator cuff 
surgery in 2007, and complained of chest pain in 1998 and 
2001 with an unremarkable cardiac catherization.  The veteran 
had been a smoker from age 17 to age 58.  A review of systems 
revealed no cough, congestion, fever or chills, asthma or 
pneumonia.  His chest was clear to auscultation and without 
rales or wheezes.    

The veteran submitted to a VA joints examination in December 
2007; the clinician reviewed the claims file and noted that 
the veteran was right-hand dominant.  With respect to his 
service connected right shoulder bicep tendonitis, the 
clinician stated that the veteran currently received 
treatment in the form of medication and an exercise program.  
The veteran had pain in the right shoulder area, with 
weakness and at least daily episodes of locking of the right 
shoulder, but no dislocation, subluxation or deformity.  This 
disorder affected motion of one or more joints, and the 
veteran apparently had weekly, severe flare-ups of joint 
disease, which interrupted his activities of daily living and 
lasted for hours at a time.  

Range of motion testing revealed that the veteran had active 
forward flexion from zero degrees to 70 degrees, with pain 
beginning at 70 degrees.  The clinician determined that he 
had a limitation of motion on repetitive use of zero degrees 
to 50 degrees due to pain.  Active abduction motion was zero 
degrees to 60 degrees, with pain beginning at 60 degrees.  On 
repetitive use, the veteran had additional limitation of 
motion, as reflected by abduction from zero degrees to 35 
degrees due to pain.  The veteran had active external 
rotation of zero degrees to 40 degrees, with pain beginning 
at 40 degrees.  Internal rotation active range of motion was 
zero degrees to 30 degrees, with pain beginning at 30 
degrees, and the veteran had additional limitation of 
internal rotation upon repetitive use of zero degrees to 25 
degrees due to pain.  

The examiner determined that the veteran had no loss of a 
bone or part of a bone, did not experience recurrent shoulder 
dislocations or inflammatory arthritis.  He had no joints 
ankylosis.  Generally, the veteran had crepitus, tenderness, 
painful movement, instability, weakness and guarding on 
movement in the right shoulder area.  X-rays of the right 
shoulder area revealed that the veteran had slightly more 
irregularity of the upper outer aspect of the junction of the 
head and neck of the humerus and neck of the humerus than on 
previous examination, but otherwise no significant change.  
He diagnosed the veteran with right shoulder bicipital 
tendonitis, right shoulder rotator cuff tear with recent 
surgical repair, degenerative arthritis of the glenohumeral 
joint and the distal AC joint, advanced.  He also determined 
that these problems had no significant effects on the 
veteran's general occupational activities, but did impact 
some of the veteran's activities of daily living, to include 
chores, shopping, exercise, sports, travel, recreation, and 
dressing.

The veteran also underwent another December 2007 VA 
examination to assess the severity of his right carpal tunnel 
syndrome.  The clinician reviewed the claims file and noted 
that this disability had progressively worsened over time, 
and that the veteran received no current treatment for this 
disability because medicines and splints had not helped 
improve his symptoms.  The veteran had surgery for right 
wrist carpal tunnel syndrome in 1991, and he did not have 
normal strength in the right hand, and instead, had moderate 
weakness of the entire right upper extremity.  A motor 
examination revealed that the veteran's muscle tone and bulk 
appeared normal, and the veteran had median nerve motor 
function (i.e., thumb opposition), flexion of 4/5.  As for 
the sensory examination, the veteran did not have normal 
light touch or pin-prick tests, but instead exhibited 
inconsistent perception of light touch, glove like, and 
perceived pin prick as light touch throughout the entire 
hand.  He did have normal vibratory and position sense, but 
his two-point discrimination was lessened in the whole hand 
bilaterally.  The veteran had abnormal fundoscopic 
examination, but his reflexes were not normal. 

The clinician determined that the nerve conduction velocity 
(NCV) studies substantiated the presence of right median 
nerve compression with latencies.  The clinician therefore 
confirmed the diagnoses of carpal tunnel syndrome, right 
wrist, and noted that this disability had "significant 
effects" on the veteran's usual occupation, to include 
decreased manual dexterity and cramping of the hand, which 
affected the veteran's job where he had to write grant 
proposals.  He also observed that the veteran had retired 
from his job as a civil servant in 1979, and diagnosed the 
veteran with degenerative joint disease intracarpal, mild.         

In January 2008 the veteran underwent a motor and sensory 
nerve conduction study of the right upper extremity by his 
private physician, Dr. K.R.P.  The physician determined based 
on testing that the veteran had slowing of both medial nerve 
(STC) and the ulnar motor distal latencies at the wrist.  He 
found that both the ulnar motor and sensory conduction 
velocities were slightly slowed in the short segments from 
acilla to just above the elbow and segment transmitting 
around the elbow.      

As reflected in a March 2008 RO decision, the veteran is 
currently service connected for internal derangement with 
total knee replacement of the left knee; biceps tendonitis of 
the right shoulder; chronic rhinitis with headaches; chronic 
lumbosacral strain; carpal tunnel syndrome of the right 
(major) wrist, duodenal ulcer, and postoperative right 
herniorrhaphy.   

At his May 2008 Travel Board hearing the veteran testified 
that, with respect to his service connected biceps tendonitis 
of the right shoulder, during the time it was rated at 10 
percent, he had bone scars, which caused pain when moving the 
shoulder up and down.  Hearing Transcript at 3.  Currently, 
he had pain medication for this disability, but did not like 
to use it, and he noted that he essentially could not lift 
anything with his right shoulder.  Hearing Transcript at 4, 
5.  The veteran described that his pain actually began at 
about 90 degrees, and testified that he had no popping of the 
right shoulder joint.  Hearing Transcript at 13.  As for his 
right hand, with service connected carpal tunnel syndrome, 
the veteran stated that the hand would cramp up a few times 
per week, which required him to straighten it out for about 
10 to 15 minutes.  Hearing Transcript at 5.  He also had 
finger pain, which would come and go.  Hearing Transcript at 
14.  The veteran currently reported not having trouble with 
grip strength.  Hearing Transcript at 14.        

With respect to his service connection claim for bronchitis, 
the veteran indicated that he has received treatment for 
bronchitis with inhalers, and that he had bronchitis off and 
on ever since his period of active service.  Hearing 
Transcript at 12, 18-19.      

b. Discussion
The Board determines that the evidence weighs in favor of 
service connection for bronchitis based on chronicity in 
service and continuity thereafter under 38 C.F.R. § 3.303(b).  
Specifically, the veteran's service medical records document 
continuous and persistent treatment for and recurrent 
diagnoses of bronchitis, as reflected in at least five 
separate records dated April 1952, April 1957, May 1959, 
November 1963 and November 1966.  In addition, on two 
occasions post-service, in February 2000 and December 2001, 
the veteran has received diagnoses of bronchitis.  Thus the 
clinical record shows the onset of chronic, recurrent 
bronchitis during service d and a current diagnosis of same.  
While there is a considerable gap in time between the last 
in-service and initial post-service episodes of bronchitis, 
given the number of times the veteran was treated for the 
disorder and his credible testimony regarding continuity of 
relevant symptoms, to include a productive cough and 
shortness of breath, the Board finds that it is at least as 
likely as not that the veteran's chronic bronchitis began 
during service.  With application of the doctrine of 
reasonable doubt, service connection for chronic bronchitis 
is warranted.  38 U.S.C.A. §§1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.     

Turning to the veteran's increased rating claim relating to 
the right biceps tendonitis, the Board determines that the 
evidence weighs in favor of an increased rating to 20 
percent, but no more than 20 percent, for this disability 
from November 18, 2002 through December 3, 2007.  During this 
time period, the veteran complained of having pain, flare-ups 
and lack of endurance.  While the March 2003 VA examiner did 
not specifically quantify, in degrees, the level of 
impairment of the veteran's right arm range of motion, this 
clinician did determine that the veteran had a decreased 
range of motion with pain at the end of the motion.  Such a 
finding, while not as specific as would be preferable, tends 
to favor a determination that the veteran, as likely as not, 
experienced limitation of motion to shoulder level, which 
preponderates in favor of an increased rating to 20 percent 
under Diagnostic Code 5201.  Subsequent medical evidence, 
namely the February 2007 VA examination report, which 
demonstrates that the veteran had pain throughout his 
abduction from zero degrees to 100 degrees and had lack of 
endurance after two repetitions due to pain, also supports 
this finding when considering DeLuca criteria of additional 
functional impairment caused by pain.

The evidence for this time period preponderates against a 
rating above 20 percent under Diagnostic Code 5201, as the 
evidence, even with consideration of DeLuca factors, does not 
indicate that the veteran had limitation of motion of the arm 
to midway between the side and shoulder level, as would be 
required for a 30 percent rating or higher under this Code.  
The Board need not address the criteria under Diagnostic Code 
5203, as the highest possible rating under this Code amounts 
to 20 percent.  Additionally, without an indication in the 
medical record that the veteran had scapulohumeral 
articulation, ankylosis of, an increased rating above 20 
percent is not warranted under Diagnostic Code 5200, nor is 
an evaluation in excess of 20 percent warranted under 
Diagnostic Code 5202, as the evidence of record does not 
reflect that the veteran had recurrent dislocation of the 
scapulohumeral joint, fibrous union thereof, nonunion 
thereof, or loss of the head thereof, as would be necessary 
for increased ratings under this Code.  
          
The Board also determines that the evidence preponderates 
against a rating in excess of 30 percent for service 
connected biceps tendonitis, right shoulder from December 4, 
2007.  Again, the medical evidence of record does not 
disclose that the veteran has a diagnosis of scapulohumeral 
articulation ankylosis, and therefore Diagnostic Code 5200 is 
not for application.  In addition, as the veteran seeks an 
evaluation in excess of 30 percent from December 4, 2007, and 
the highest possible evaluation under Diagnostic Code 5203 
amounts to 20 percent, the Board need not address the 
provisions of this Code.  As the evidence of record from 
December 4, 2007 does not reflect that the veteran has other 
impairment of the humerus manifested by fibrous union of, 
nonunion of (false flail joint), or loss of head of (flail 
shoulder), increased ratings of 50 percent, 60 percent and 80 
percent are not warranted under Diagnostic Code 5202.  

The Board further determines that the evidence weighs against 
a rating in excess of 30 percent under Diagnostic Code 5201 
from December 4, 2007, even when considering the DeLuca 
criteria.  That is, while the Board recognizes that the 
veteran had pain, flare-ups, and lack of endurance on 
repetition, he still had a range of motion of zero degrees to 
35 degrees on repetition.  Such a range of motion still falls 
above the minimum limitation of motion from zero degrees to 
25 degrees, as contemplated by Diagnostic Code 5201 for the 
next higher rating of 40 percent for a major joint.  
Accordingly, the claim is denied.       

As for the veteran's claim for an increased rating for his 
service connected right wrist carpal tunnel syndrome, the 
Board concludes that the evidence preponderates against a 
compensable rating for this disability from November 18, 2002 
through February 8, 2007.  In particular, the March 2003 VA 
examiner noted that the veteran's right carpal tunnel surgery 
had relieved his pain symptoms, and the veteran at this time 
indicated that he only experienced cramping once every six 
months, which he characterized as more of an irritant than 
painful.  At this time, the veteran exhibited full grip 
strength and full range of motion, which also preponderates 
against a compensable evaluation under Diagnostic Code 8515.  
The evidence of record for this time period does not reflect 
that the veteran had incomplete paralysis of the median 
nerve, and therefore the claim is denied.     

Finally, the Board concludes that the evidence weighs against 
a rating in excess of 10 percent for service connected carpal 
tunnel syndrome, right (major) wrist from February 9, 2007.  
From this date, the veteran complained of experiencing a 
tingling sensation of the right hand as well as pain, which 
weighs in favor of a 10 percent evaluation under this Code.  
He had a slightly diminished grip strength of 4/5, as well as 
a decrease in light touch sensation.  The December 2007 VA 
examination reflects similar test results, as did the January 
2008 nerve conduction study, which disclosed slightly slowed 
motor and sensory conduction velocities.  The veteran himself 
most recently testified that he had waxing and waning pain, 
but did not currently experience trouble with his right hand 
grip.  See Hearing Transcript at 14.  This evidence, in 
totality, leads the Board to conclude that the impairment 
caused by the veteran's right wrist carpal tunnel syndrome 
represents no more than mild incomplete paralysis as 
contemplated by Diagnostic Code 8515.  As such, this claim is 
denied.        

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected right 
biceps tendonitis or right wrist carpal tunnel syndrome has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for these disabilities pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for bronchitis is granted.

An increased rating to 20 percent, but no more than 20 
percent, for service connected biceps tendonitis, right 
shoulder, from November 18, 2002 through December 3, 2007, is 
granted.

A rating in excess of 30 percent for service connected biceps 
tendonitis, right shoulder, from December 4, 2007, is denied.

A compensable rating for service connected carpal tunnel 
syndrome, right (major) wrist, from November 18, 2002 through 
February 8, 2007, is denied.

A rating in excess of 10 percent for service connected carpal 
tunnel syndrome, right (major) wrist, from February 9, 2007, 
is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for service 
connection for a left shoulder disorder, to include as 
secondary to service connected biceps tendonitis of the right 
upper extremity; a right knee disorder, to include as 
secondary to service connected left knee disability; left 
wrist carpal tunnel syndrome; anemia; lymphoma, claimed as 
secondary to anemia; and splendectomy, claimed as secondary 
to anemia.  38 C.F.R. § 19.9 (2007); see Hearing Transcript 
at 17, 20.  Relevant facts are set forth below.

a. Factual Background
A November 1951 Report of Medical Examination for 
Reenlistment and an October 1957 Report of Medical 
Examination for Discharge & Reenlistment both contain normal 
clinical evaluations of all systems, save for notations that 
the veteran had a tattoo.  In his November 1951 Report of 
Medical History for Reenlistment, the veteran indicated that 
he did not have shortness or breath, pain or pressure in the 
chest, chronic cough, painful knees or shoulders, or other 
maladies, except for a history of having had scarlet fever 
during childhood.  

In June 1958 the veteran reported that he had pain in the 
shoulders for three weeks.  X-rays at this time appeared 
negative.  In October 1958, the veteran noted that he had 
injured his right knee six weeks earlier, which manifested by 
continued dull pain.  X-rays were negative at this time.          

An October 1960 service medical record conveys that the 
veteran sustained a bilateral knee injury a few months 
before.  The right knee had a small abrasion over the tibial 
eminence, but appeared normal at the joint.  October 1960 and 
March 1961 radiographic reports of the knees revealed no 
osseous pathology.

An April 1961 Narrative Summary notes that the veteran had a 
right indirect inguinal hernia and inguinal herniorrhaphy.  
At this time, laboratory studies, to include a urinalysis and 
hemograms, were all within normal limits.  

An April 1962 Narrative Summary also notes that a complete 
blood count showed a hemoglobin of 14 gm % and a urinalysis 
at that time was negative.  

A September 1963 medical record indicates that the veteran 
had a contusion of the left shoulder from an injury sustained 
during water skiing; a radiographic report was essentially 
negative

A March 1965 Report of Medical Examination discloses that the 
veteran received normal clinical evaluations of the upper and 
lower extremities, although the examiner noted that the 
veteran had had torn cartilage in the left knee.  The 
companion Report of Medical History conveys that the veteran 
was in good health, although he complained that he had a 
trick or locked knee.  June 1968 Reports of Medical 
Examination and of Medical History contain similar 
assessments and statements.   

In April 1968, the veteran sustained an injury to his left 
hand, with marked swelling.  

The veteran's January 1969 Report of Medical Examination for 
Retirement contains a normal clinical evaluation of the upper 
extremities and the lower extremities.  

In his January 1969 Report of Medical Examination for 
Retirement the clinician noted that the veteran had 
experienced periodic discomfort in the ankle and knee joint 
over the previous four to five years.  In his companion 
Report of Medical History for Retirement the veteran stated 
that he was in good health, but noted that he had experienced 
swollen or painful joints, as well as a painful or trick 
shoulder and trick or locked knee.  

A July 1971 medical record notes that the veteran had biceps 
tendonitis of the left shoulder, although he had a full range 
of motion in this shoulder at this time.  The veteran 
continued to complain of pain in the left shoulder in 
September 1971, October 1971, July 1973 and November 1974.  
Also in November 1974 the veteran indicated that he had wrist 
pain, to included pain in the left wrist, which was tender on 
examination.    

As reflected in February 1998, August 1998, September 1998, 
October 1998 and November 1998 private medical reports, the 
veteran had received a total right knee replacement for 
degenerative joint disease.  He also received a diagnosis of 
splenic lymphoma, symptomatic anemia and carpal tunnel 
syndrome.  

Private October 1998 medical reports indicate that the 
veteran had received iron therapy for anemia for about one 
year, and that he had massive enlargement of the spleen.  At 
this time, CT studies of the chest revealed no abnormality, 
with no findings of adenopathy or lesion.  

As noted in a December 1998 private hospital record, the 
veteran was admitted for evaluation of and consideration for 
a splendectomy.  He also was found to have a microcytic 
anemia resistant to iron therapy.  A bone marrow biopsy 
revealed no iron deficiency; rather it showed hypercellular 
marrow with lymphoid aggregate.  A CT scan of the chest was 
negative at this time, although a positive history of chest 
pain was noted, and medics recommended that he undergo a 
splendectomy because of his symptomatic anemia.  The examiner 
offered the impression that the veteran had marginal zone 
lymphoma, which was an atypical form of chronic lymphatic 
leukemia with anemia secondary to hypersplenism.   

January 1999, February 1999 and June 1999 private medical 
notes by Dr. C.M.C. indicate that the veteran had splenic 
lymphoma, status post splendectomy in December 1998.  

An October 1999 private CT study of the head indicates that 
no abnormality was demonstrated, without findings of 
infarction, hemorrhage or CNS lymphoma.  Another October 1999 
private medical report by Dr. C.M.C. indicates that recent 
lab work showed no evidence of anemia.        

The veteran received a diagnosis of splenic lymphoma, 
clinically quiescent at this time, in May 2000.  He had 
received a similar diagnosis in March 1999 and January 2000.  
Also in May 2000 his private physician, Dr. C.M.C., diagnosed 
him with degenerative joint disease of the bilateral knees.      

In his November 2002 statement the veteran indicated that he 
had injured his left knee during service, for which he had 
undergone surgery in 1992, and had also injured his right 
knee in October 1976 and October 1979

In a September 2003 private radiology report, Dr. P.W.R. 
offers is impression that the veteran had status post-right 
knee arthroplasty with loosening and significant wear of the 
tibial component and post traumatic changes of the distal 
femur.  

In his August 2005 substantive appeal the veteran conveyed 
that he had first received a diagnosis if anemia during 
service, and that his current anemia, splendectomy and 
lymphoma were all related to his in-service anemia.  The 
veteran recalled that he had injured his left shoulder during 
an accident in service in 1969, which continued to cause 
problems for him, and that he had undergone a right knee 
surgery in October 1976.  He further stated that his 
bilateral carpal tunnel syndrome had occurred as a direct 
result of using adding machines and calculators for over ten 
years during his active service.  

As reflected in a March 2006 VA medical report, the veteran 
had received a diagnosis of non-Hodgkin's lymphoma in 1988, 
as well as bilateral total knee replacements (TKRs), the 
right knee replacement having occurred in 1989 and the left 
knee replacement having occurred in 2004.  He also had a 
history of anemia and a splendectomy in addition to bilateral 
carpal tunnel release and complaints of chest pain in 1998 
and 2001.  The clinician observed that the veteran had 
medically retired from the civil service due to a work-
related injury to his knee.  After performing a physical 
examination, the veteran received diagnoses of non-Hodgkin's 
lymphoma, DJD and GERD.  

At his May 2008 Travel Board hearing, the veteran stated that 
he was diagnosed as anemic when he had a hernia during 
service in 1961, for which he was treated with iron pills 
from 1961 to 1969.  Hearing Transcript at 6, 14-15.  He 
further noted that he received a diagnosis of lymphoma in 
1998 and thereafter had his spleen removed.  Hearing 
Transcript at 6-7, 14.  Essentially the veteran asserted that 
his splendectomy and cancer occurred as a result of his 
anemia, which was first diagnosed while he was on active 
duty.  Hearing Transcript at 7.  He testified that his 
physician in Anchorage, Alaska had linked his anemia to 
service, and that such statement was a matter of record.  
Hearing Transcript at 8.   

As for his claimed left shoulder disorder, the veteran 
indicated that this malady had arisen as a result of his 
service connected right biceps tendonitis disability and 
possible overuse of the left shoulder because of the right 
shoulder pain.  Hearing Transcript at 8, 16.  He described it 
as aching, which caused a limited range of motion.  Hearing 
Transcript at 8-9.  The veteran also indicated that he began 
to favor his right knee because of his service connected left 
knee disability.  Hearing Transcript at 17.  He also noted 
that he had received a diagnosis of carpal tunnel syndrome of 
the left wrist in 1986, and that he had wrist problems during 
service due to his job, which required him to use a 
calculator and adding machine for 12 hours per day.  Hearing 
Transcript at 11, 12, 18.  Finally,

b. Discussion
With respect to the veteran's claims for service connection 
for a left shoulder disorder, right knee disorder and left 
wrist carpal tunnel syndrome, his service medical records 
reflect that he complained of pain and/or injuries to all of 
these areas.  As to his left wrist disability, the veteran 
has indicated that during service, he used calculators and 
adding machines for hours per day, which he believes caused 
his left wrist carpal tunnel syndrome.  In addition, the 
veteran has raised the issue of secondary service connection 
with respect to his current left shoulder and right knee 
maladies, but the RO has not provided VA examinations to 
address such issues.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  Under such a circumstance, the Board 
determines that the AMC/RO must provide VA examinations to 
assess the likely etiology of these three claimed disorders, 
to include on a secondary basis.    

As for the veteran's claim for service connection for anemia, 
although his service medical records do not indicate that he 
had a diagnosis of this disorder, the veteran has credibly 
testified that he took iron pills during his period of active 
service.  Moreover, he indicated that his private physician 
offered a positive nexus opinion linking his current anemia 
to his period of active service, but a review of the record 
reveals that such an opinion has not been associated with the 
claims file.  Accordingly, the Board determines that the 
AMC/RO must attempt to obtain this opinion identified by the 
veteran, and thereafter provide him a VA examination to 
assess the likely etiology of his anemia.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, in relation to the veteran's claims for service 
connection for lymphoma and splendectomy, both claimed as 
secondary to anemia, the Board adjudges these issues to be 
inextricably intertwined with the claim for service 
connection for anemia.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  The RO thus must 
develop and readjudicate the claim of service connection for 
anemia, and thereafter, readjudicate the service connection 
claims for lymphoma and splendectomy on a secondary basis 
prior to the Board's appellate review of these issues.
 
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).   

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must attempt to acquire the 
positive nexus opinion by the private 
physician identified by the veteran, 
which purportedly causally links the 
veteran's current anemia to his period of 
active service.  It should secure and 
associate this putative evidence with the 
claims file, and if this record cannot be 
obtained, a negative response should be 
provided.

4. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of the 
veteran's: (1) left shoulder disorder, to 
include whether such disorder is likely 
causally related to his service connected 
right upper extremity biceps tendonitis; 
(2) right knee disorder, to include 
whether such disorder is likely causally 
related to his service connected left 
knee disability; (3) left wrist carpal 
tunnel syndrome; and (4) anemia.  The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination and any tests that 
are deemed necessary, the clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
shoulder disorder is causally 
related to his active service or any 
incident thereof?  

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
shoulder disorder was caused or 
aggravated by a service connected 
disability, to include his right 
biceps tendonitis?
 
(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current right 
knee disorder is causally related to 
his active service or any incident 
thereof?  

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current right 
knee disorder was caused or 
aggravated by a service connected 
disability, to include his left knee 
disability?

(e) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left 
wrist carpal tunnel syndrome is 
causally related to his active 
service or any incident thereof?  

(f) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current anemia is 
causally related to his active 
service or any incident thereof?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's left shoulder or right 
knee disorders were aggravated by his 
service-connected biceps tendonitis or 
left knee disability respectively, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disease or 
injury before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination reports.  

5. If and only if, it is determined that 
the veteran's current anemia is as likely 
as not related to his period of active 
service or any incident thereof, the 
AMC/RO must provide the veteran a VA 
examination for the purposes of 
determining whether his diagnosed 
lymphoma and splendectomy are likely 
causally related to the anemia. 

The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination any tests that are 
deemed necessary, the clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's lymphoma was 
caused or aggravated by his anemia?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's splendectomy was 
caused or aggravated by his anemia?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's lymphoma and 
splendectomy were aggravated by his 
anemia, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
disease or injury before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination reports.  

6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


